                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Jorge Daniel Jimenéz Blancarte,

                       Petitioner,     Case No. 19-13189

v.                                     Judith E. Levy
                                       United States District Judge
Luna Elizabeth Ponce Santamaria,
                                       Mag. Judge David R. Grand
                       Respondent.

________________________________/

Opinion and Order Denying Petitioner’s Request for Costs and
                        Fees [25]

     This is an international child abduction case brought under the

Hague Convention and its implementing statutes, the International

Child Abduction Remedies Act (ICARA). 42 U.S.C. §§ 11601–611. On

January 3, 2020, the Court ordered the return of the parties’ two minor

children to Mexico. (ECF No. 3.) On January 15, 2020, the Court ordered

the parties to implement a plan calling for the return of the minor

children on January 25, 2020. (ECF No. 32.) All that remains before the

Court is Petitioner’s request for fees and costs. (ECF No. 25, PageID.194.)
Both parties filed supplemental briefing on this issue. (ECF Nos. 34, 35.)

The Court finds that Petitioner’s history of abuse against Respondent,

which caused her to flee Mexico with the two minor children, renders any

award of costs and fees clearly inappropriate. Petitioner’s request is

denied.

     I. Legal Standard

     Article 26 of the Hague Convention provides: “Upon ordering the

return of a child . . . the judicial or administrative authorities may, where

appropriate, direct the person who removed or retained the child . . . to

pay necessary expenses incurred by or on behalf of the applicant.” Hague

Convention on the Civil Aspects of International Child Abduction, Article

26, Oct. 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S. 89 ("Hague

Convention"). ICARA codifies—and in so doing, strengthens—this

provision in U.S. law: “[a]ny court ordering the return of a child pursuant

to an action brought under section 11603 of this title shall order the

respondent to pay necessary expenses . . . unless the respondent

establishes that such order would be clearly inappropriate.” 42 U.S.C. §

11607(b)(3).




                                     2
     The Sixth Circuit has not addressed ICARA’s fee award provision

as it pertains to a district court ordering the return of a child. See Pliego

v. Hayes, 843 F.3d 226, 238 (6th Cir. 2016) (holding only that ICARA does

not require Circuit Courts to award fees incurred on appeal). As other

courts recognize, ICARA mandates an award of fees and costs to a

prevailing petitioner absent demonstration by a respondent that the

proposed fees and costs were not necessary or that the award is clearly

inappropriate. See Rath v. Marcoski, 898 F.3d 1306, 1310 (11th Cir.

2018); Maynard v. Maynard, No. 07-10155, 2007 WL 1869253, at *2 (E.D.

Mich. June 28, 2007) (citing Whallon v. Lynn, 356 F.3d 138, 140 (1st Cir.

2004)). While ICARA provides “little definitive guidance” on the meaning

or scope what is “clearly inappropriate,” Kufner v. Kufner, No. 07-046,

2010 WL 431762, at *3 (D.R.I. February 3, 2010), the First Circuit

describes this standard as a “broad caveat” to ICARA’s mandatory

language. Whallon v. Lynn, 356 F.3d at 140.

     ICARA “retains . . . the equitable nature of cost awards . . . [such

that] a prevailing petitioner's presumptive entitlement to an award of

expenses is subject to the application of equitable principles by the

district court.” Ozaltin v. Ozaltin, 708 F.3d 355, 375 (2d Cir. 2013)


                                     3
(quoting Moore v. Cty. Of Del., 586 F.3d 219, 221 (2d Cir. 2009)). The

Second Circuit further explains that “absent any statutory guidance to

the contrary, the appropriateness of such costs depends on the same

general standards that apply when ‘attorney's fees are to be awarded to

prevailing parties only as a matter of the court’s discretion.’” Id. (quoting

Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 (1994)).

     II. Analysis

     Because the Court ordered the return of the parties’ minor children

to Mexico, Respondent bears the burden of showing that an award of fees

and costs to Petitioner would be clearly inappropriate. Because

Respondent persuasively alleges that her flight from Mexico was driven

by a history of domestic violence committed by Petitioner, she has met

her burden: an award of fees and costs in this case would be clearly

inappropriate.

     A. Domestic Violence

     In its January 3, 2020 Opinion and Order, the Court found

Respondent’s allegations of Petitioner’s physical and emotional violence

towards her both “credible and concerning.” (ECF No. 26, PageID.206.)

To adjudicate Respondent’s grave risk of harm defense, the Court held a


                                     4
two-day evidentiary hearing, during which it heard from Petitioner,

Respondent, Respondent’s adult son, and the parties’ oldest daughter.

The Court found that the in-person testimony largely corroborated

Respondent’s narrative of Petitioner’s abuse directed at her and her son.

In January 2018, Petitioner physically assaulted Respondent. (ECF No.

18, PageID.100.) Respondent also described repeated, unwelcome sexual

contact by Petitioner, which led her to move to a separate bedroom and

to install a lock for her protection. (Id.) Yet Petitioner frequently

attempted to force himself into her locked room. (Id.) Additionally,

Petitioner physically assaulted Respondent’s son in 2012 and banished

him from the parties’ home in 2016. (Id. at PageID.100.)

        From her first filing in this case, Respondent has tied her decision

to leave Mexico to the violence Petitioner inflicted on her: “It is due to

these experiences, and Respondent’s desire to protect her children, that

she moved to Michigan.” (Id.) In her response to Petitioner’s request for

costs and fees, Respondent again reiterated that her primary reason for

leaving Michigan was Petitioner’s violence. (ECF No. 34, PageID.278–

279.)




                                      5
     The Court concluded in its January 3 order that Respondent’s

allegations did not demonstrate a grave risk of harm to the children as

would be required to prove Respondent’s affirmative defense under the

Hague Convention. (ECF No. 26, PageID.212.) However, the history of

abuse Respondent described can factor into the Court’s analysis of

whether a fee award under ICARA is “clearly inappropriate.”

     In weighing the appropriateness of a fees and costs award here, the

most relevant equitable principle is the parties’ relative contributions to

Respondent’s actions. Courts, in weighing whether an award of fees and

costs is “clearly inappropriate,” regularly consider the extent to which a

petitioner bears responsibility for the circumstances of removal and later

Hague Convention proceedings. See, e.g., Whallon v. Lynn, No. 00–11009,

2003 WL 1906174, at *4 (D.Mass. Apr. 18, 2003) (reducing fees in part

“because both parties bear responsibility for the degree of enmity

between them”), aff'd, 356 F.3d 138. Where, as here, a respondent's

removal of a child from their country of habitual residence stems from

domestic violence perpetrated by a petitioner against the respondent,

courts have found both that the petitioner bears responsibility for the

circumstances giving rise to the petition and that an award of fees and


                                    6
costs is clearly inappropriate. See Aly v. Aden, No. 12-1960, 2013 WL

593420, at *20 (D. Minn. Feb. 14, 2013) (finding any award of expenses

to the prevailing petitioner clearly inappropriate in part because the

petitioner “was physically and verbally abusive toward respondent”);

Guaragno v. Guaraggno, No. 09-187, 2010 WL 5564628, at *2 (N.D. Tex.

Oct. 19, 2010) (finding that petitioner’s physical abuse of respondent was

“a significant factor” in reducing fee award), adopted by 2011 WL 108946

(N.D. Tex. Jan. 11, 2011); Silverman v. Silverman, No. 00-2274, 2004 WL

2066778, at *4 (D. Minn. Aug. 26, 2004) (petitioner’s history of physical

and mental abuse toward respondent contributed to finding that a fee

award was “clearly inappropriate”).

     In Souratger v. Lee Jen Fair, the Second Circuit reviewed the

equitable principle of comparative responsibility as developed by the

above line of cases, concluding that “this concept is analogous to the

equitable doctrine of unclean hands.” 818 F.3d 72, 79 (2d Cir. 2016). The

court explained that “the American legal system rightfully ‘closes the

doors of a court of equity to one tainted with inequitableness or bad faith

relative to the matter in which [they] seek[] relief.’” Id. (citing Precision

Instrument Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806 (1945) and


                                      7
Moore, 586 F.3d at 221). The court held that a record of domestic violence

alone could support a finding that a fee award is clearly inappropriate:

      [B]ecause the respondent has shown that petitioner engaged
      in multiple, unilateral acts of intimate partner violence
      against her and that her removal of the child from the
      habitual country was related to that violence, and because
      there are no countervailing factors in the record in favor of the
      petitioner, an award of expenses would be ‘clearly
      inappropriate.’

Id. at 80.

      Although Respondent does not cite to any precedent on domestic

violence in this context,1 the Court finds the above reasoning persuasive



      1   Respondent instead argues that Petitioner’s violence demonstrates
Respondent’s “good faith” belief in the lawfulness of her actions. (Id. at PageID.278.)
While some courts have held a good faith belief may render an award of fees and costs
clearly inappropriate, they have done so in circumstances where the removing party
believed their actions to be justified on the basis of legal authority or an agreement
between the parties. See, e.g., Ozaltin v. Ozaltin, 708 F.3d 355, 375 (2d Cir. 2013)
(finding an award of fees clearly inappropriate where the removing parent had a good
faith basis, grounded in multiple Turkish court orders, that she could legally take the
children to the United States); Mendoza v. Silva, 987 F.Supp.2d 910, 914 (N.D. Iowa
2014) (noting a respondent’s “good faith belief that the parties had agreed that [the
respondent] would take the children to the United States where they would attend
school”). Unlike these cases, Respondent does not point to any legal authority or
agreement she believed justified her actions; instead, she argues that she “was
unaware of the legal requirements and case interpretation of the controlling
statu[t]es that would apply in her case.” (ECF No. 34, PageID.279.) Ignorance of the
law is not enough to show a “good faith” exception to ICARA’s fee requirement.


                                          8
and follows its logic here. Respondent presents detailed allegations

regarding Petitioner’s history of domestic violence towards her and cites

that history as her reason for fleeing Mexico with her two minor children.

Like in Souratger, the abuse in this case was both repeated and

unilateral. Equity strongly favors a finding that an award of fees and

costs is clearly inappropriate.

     B. Financial Circumstances

     Petitioner does not point to any countervailing equitable principles

that would outweigh the Court’s findings of domestic violence in this case.

Petitioner focuses his argument on Respondent’s financial capacity

without addressing Respondent’s allegations of domestic violence or her

motives for leaving. (ECF No. 34, PageID.279.) Respondent argues that

she “remains unemployed and has no financial resources to pay for the

fees and costs that petitioner is requesting.” (ECF No. 34, PageID.280.)

     However, as the Second Circuit held in Souratger, financial

capacity “can never be a countervailing factor to intimate partner

violence in a case like the one before us—it would remain clearly

inappropriate to order a victim of intimate partner violence to pay an

expenses award to the perpetrator, absent countervailing equitable


                                    9
factors, even where the victim is wealthy.” 818 F.3d at 74–75 (emphasis

in original). Thus, while courts have held that “the financial plight of the

respondent is an important factor to consider,” Khalip v. Khalip, No. 10-

13518, 2011 WL 13217631 (E.D. Mich. Aug. 9, 2011) (citing Kufner v.

Kufner, 2010 WL 431762, at *3), the Court need not decide whether

Respondent’s    allegations   regarding    her   financial   status   would

independently support a finding that an award of $14,012.98 to

Petitioner is clearly inappropriate. It is enough that Respondent’s

financial status does not—and cannot—outweigh the import of the

Petitioner’s history of unilateral domestic violence against Respondent.

     Petitioner also argues that his reduced request for fees and costs

renders his request not “clearly inappropriate.” Petitioner does not seek

fees or costs arising from his retainment of separate counsel in Mexico

with whom his counsel here conferred, lodging, travel, and food for the

Court-ordered return trip, lost wages, and translation of court-related

documents. (ECF No .35, PageID.287.) However, as with arguments

pertaining to Respondent’s financial capacity, this argument does not

and cannot outweigh Petitioner’s history of unilateral domestic violence.




                                    10
Souratger, 818 F.3d at 74–75. Whether Petitioner requests ten dollars or

ten thousand, an award of fees and costs is clearly inappropriate.

       Neither party raises any other equitable factor for the Court to

consider. Weighing the equitable principles presented, and without any

countervailing factors, the Court finds that Petitioner’s domestic violence

against Respondent, which caused her to flee Mexico with her two minor

children, renders an award of fees and costs clearly inappropriate. Both

parties will absorb their own fees and costs related to this litigation, and

Petitioner will bear the cost of the children’s travel back to Mexico.

       III. Conclusion

       For the reasons stated above, Petitioner’s request for costs and fees

is DENIED.

       IT IS SO ORDERED.

Dated: January 28, 2020                           s/Judith E. Levy
Ann Arbor, Michigan                               JUDITH E. LEVY
                                                  United States District Judge

                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of
record and/or pro se parties on this date, January 28, 2020, using the Electronic Court
Filing system and/or first-class U.S. mail.

                                          s/William Barkholz
                                          Case Manager




                                            11
